Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/17/2020 has been entered.
Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 3-6, and 9-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
Examiner has rejected the claims for the following reasons:
Previous to this set of amendments, independent claim 1 recited a generic limitation of a first connector and a second connector, wherein the dependent claims narrowed the structure of each connector accordingly. Examiner notes that some dependent claims are repeated, in different sets of scope, while also switching the “first” and “second” designations. For example, current claims 9/16, 10/17, 11/18 have similar limitations but switch “first” and “second”. However, claim 1 as currently recited narrows the structure of the first tool connector such that it’s unclear how the structure required of claim 1 can then be narrowed alternatively in the manner explained above. It is unclear to the Examiner what structure is being imparted to the claims. For these reasons, Examiner has rejected the claim set; claim 1 has the precedential lack of metes and bounds due to the final limitation, wherein the dependent claims repeatedly inherit and further complicate the issue. Examiner recommends amending the independent claim to be in a more generic form as it was in previously submitted claim sets, or remedying the issues by clearly identifying which tool connector is which. For the purposes of Examination, the tool connectors are considered to be generic in claim 1, wherein the dependent claims narrow the structure of the invention 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3, 9, 10, 12, 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pannell (US 8533890).
Regarding claim 1, Pannell teaches an adjustable tool holder for interchangeable use with a variety of tools provided with different connection elements, including at least a first connection element configured for a first manner of connection with the tool holder and a second connection element configured for a second manner of connection with the tool holder, said tool holder comprising (Col. 22, lines 5-8): 
a proximal body (208, Figure 13A); and 
a distally extending tool support coupled to the proximal body and operable to detachably support each of the tools (Col 16, lines 19-21),
said tool support including a first tool connector, a second tool connector, and a support body (see Figure 14A, wherein one tool is attached ,
said support body presenting a longitudinal axis and operably supporting each of the tool connectors for connection to the respective connection element (wherein sleeve 212 supports the shaft 214 which is removably coupled to a tool, see Col 15 lines 10-13; wherein the sleeve also attaches to head 206),
said first tool connector configured to releasably connect with the first connection element in the first manner of connection (See Col 15, lines 10-13, see Figure 20 and element 276), 
said second tool connector configured to releasably connect with the second connection element in the second manner of connection (wherein the connection element is a friction fit, see Col. 12 lines 1-8),
said tool connectors being shiftable relative to one another so as to be alternatively located distally to facilitate connection to the respective connection element, while the tool support remains coupled to the proximal body (wherein the rod 214 is telescopically movable such that the tool 204 can extend and retract, see Figures 13A-13C for extended position and 14A for retracted position; see also Col. 17, lines 14-19);
said first tool connector being slidably attached relative to the support body (Col. 18, lines 31-36), with the first tool connector being axially slidable along the support body between a proximal position where at least part of the first tool connector is proximal of the second tool connector and a distal position where at least part of the first tool connector is distal of the second tool connector (See Figures 13A-13C and 14A),
one of said tool connectors presenting a bore extending along a bore axis, with the other tool connector configured to be slidably received within the bore and the tool connectors slidable relative to one another along the bore axis (Please refer to the bore illustrated in 14A, wherein the rod 214 is movable within the connection elements along the longitudinal axis). 
Regarding claim 3, all of the limitations recited in claim 1 are rejected by Pannell. Pannell further teaches said proximal body including an elongated grasping handle presenting a distal end, said tool support being coupled to the elongated grasping handle adjacent the distal end (wherein the item 208 is discloses as including a handle structure, wherein shaft 212 is coupled thereon; please refer to Figure 13A).
Regarding claim 9, all of the limitations recited in claim 1 are rejected by Pannell. Pannell further teaches said first tool connector presenting the bore, with the second tool connector configured to be slidably received within the bore (wherein the shaft 214 is movable within the bore of the head connection 105, see Figure 14A).
Regarding claim 10, all of the limitations recited in claim 9 are rejected by Pannell. Pannell further teaches said first tool connector receiving and at least partly covering the second tool connector, when the first tool connector is in the distal position, to thereby restrict access to the second tool connector by the second connection element (wherein in the position of the tool 204 being extended 
Regarding claim 12, all of the limitations recited in claim 1 are rejected by Pannell. Pannell further teaches said first tool connector being positioned on the support body when the first tool connector is in the distal position (See Figures 16-19; wherein the shaft 214 and coupling 276 are positioned via the lock mechanism 260), said first tool connector being positioned at least partly off the support body when the first tool connector is in the proximal position (wherein there remains a distance between coupling 276 and sleeve 212 in both the radial and longitudinal direction when the tool 204 is proximal head 206).
Regarding claim 13, all of the limitations recited in claim 12 are rejected by Pannell. Pannell further teaches said proximal body presenting a distal end, with the support body extending distally relative to the proximal body (wherein the sleeve 212 extends longitudinally to from handle 208), said first tool connector being positioned on the proximal body when the first tool connector is in the proximal position (wherein the tool 204 and coupling 276 is positioned via the spring 219 and handle 208, please refer to Figures 11 and 12 providing a view of the handle connection).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pannell (US 8533890) in view of Deveau (US 10188258).
Regarding claim 4, all of the limitations recited in claim 3 are rejected by Pannell. Although Pannell does disclose one element of the invention being telescopic, Pannell does not explicitly teach said grasping handle including a pair of telescopically interfitted pole sections. 
However, from the same or similar field of endeavor, Deveau (US 10188258) discloses said grasping handle including a pair of telescopically interfitted pole sections (Col. 3, lines 15-19).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement the telescopic handle feature as disclosed by Deveau into the invention of Pannell. One would be motivated to do so in order to provide additional adjustment that is optional to a user (Col. 3, lines 17-19). This modification would be recognized as applying a known technique, i.e. a telescoping .

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pannell (US 8533890) in view of Rudnick (US 9364948).
Regarding claim 5, all of the claims recited in claim 1 are rejected by Pannell. Pannell does not explicitly teach said tool support being pivotally coupled to the proximal body.
	However, from the same or similar field of endeavor, Rudnick (US 9364948) teaches a pivotal coupling (see Column 6, lines 5-15 and 20-23).
	Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement a pivotal coupling as disclosed by Rudnick within the apparatus of Pannell.
	One would be motivated to do so in order to rotate and adjust the tool based on the angle needed by the job or desires of the user (see Quiroz US 6301740, Column 1, lines 30-31; see also Rudnick Col. 6, lines 45-50). This modification would be recognized as applying a known technique, i.e. a pivotal coupling feature, to improve a similar device in the same way and would yield predictable results with a reasonable expectation of success.
Claims 6, 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pannell (US 8533890) in view of Manning (US 9237799)
Regarding claims 6 and 11, all of the previously recited limitations are rejected by Pannell. Pannell further teaches said first tool connector including relatively shiftable clamping components such that the first manner of connection involves releasable frictional interconnection between the first tool connector and first connection element (wherein the head 206 is coupled via a friction fit, and tool 204 is coupled via a coupler 276, see Col. 16 lines 13-16; wherein depressible pin acts as a clamping component; see also Col. 20, lines 61-67).
Although Pannell discloses alternative fasteners in at least Column 16, lines 15-16 and contemplates other coupling arrangements in Column 17, lines 39-47, Pannell does not explicitly teach said second tool connector including threading such that the second manner of connection involves threadably interconnecting the second tool connector and second connection element.
However, from the same or similar field of endeavor, Manning discloses said second tool connector including threading such that the second manner of connection involves threadably interconnecting the second tool connector and second connection element (wherein Manning teaches thread 61, which may threadably interact with a tool, specifically one that may have a female threading portion. Additionally, Manning teaches that of swivel, release, and release assemblies for interacting with a tool. Please see at least: Column 4, lines 50-52; Column 5, lines 4-6, 14-16, 24-31, 49-57; Column 6, lines 14-23 and 29-33; Column 7, lines 4-19).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute a threaded coupling into the invention of Pannell. This substitution would be recognized as applying a known technique, i.e. a threaded assembly, to improve a similar device in the same way and would yield predictable results with a reasonable expectation of success.
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pannell (US 8533890) in view of Armstrong (US 6155620).
Regarding claim 14, all of the claims recited in claim 14 are rejected by Pannell. However, Pannell does not explicitly teach said support body being pivotally coupled to the proximal body, said support body being pivotal relative to the first tool connector when the first tool connector is in the proximal position, said support body and said first tool connector pivoting together relative to proximal body when the first tool connector is in the distal position.
However, from the same or similar field of endeavor of cleaning tools, Armstrong discloses said support body being pivotally coupled to the proximal body, said support body being pivotal relative to the first tool connector when the first tool connector is in the proximal position, said support body and said first tool connector pivoting together relative to proximal body when the first tool connector is in the distal position (wherein there are two pivot joints 16; thereby providing independently pivotal portions relative to one another, wherein the joints are lockable if desired, i.e. that they can move together or individually, see Abstract as well as Col. 3, lines 12-22; Col. 4, lines 32-46).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date to implement the multiple pivotal joints as disclosed by Armstrong into the invention of Pannell. One would be motivated to do so in order to allow a user to adjust the shape of the handle to the user’s height and permits the tool head to be used to perform ground surface operations with a reduced need for stooping over (Col. 3, lines 16-22).
Claims 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pannell (US 8533890) in view of Potempa (US20060218752)
Regarding claim 15, all of the previously recited limitations are rejected by Pannell. However, Pannell does not explicitly teach said second tool connector being at least in part rotatably attached relative to the support body and rotatable about an axis. 
However, from the same or similar field of endeavor, Potempta discloses said second tool connector being at least in part rotatably attached relative to the support body and rotatable about an axis (the collet lock assembly selectively locks cylindrical members relative to one another; see at least paragraphs [0055-0057]).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement a collet locking assembly as disclosed by Potempa into the invention of modified Pannell.
One would be motivated to do so not only because collets are well known in the art of telescopic members and lockingly attaching two items together, but also because this enables a strong connection that withstands being loosened or rotated during use. This also allows a relatively simple disconnect if a user wishes (See Tomm, US 5172447 Column 4, lines 37-44). Additionally, a collet assembly permits the resilient fingers to grip devices having different sizes. For example, handles harrying 1/8” and more in diameter can be tightly gripped and held against undesired rotation (Tomm, Column 6 lines 10-16).
Regarding claim 16, all of the previously recited limitations are rejected by Pannell as modified by Potempa. Modified Pannell further teaches said second tool connector at least partly defining the bore, with the first tool connector configured to be slidably received within the bore (wherein the shaft 214 is movable within the bore of the head connection 105, see Figure 14A). 
Regarding claim 17, all of the limitations recited in claim 16 are rejected by Pannell as modified by Potempa. Modified Pannell further teaches said second tool connector receiving and at least partly covering the first tool connector, when the first tool connector is in the proximal position, to thereby restrict access to the first tool connector by the first connection element (wherein in the position of the tool 204 being extended outwardly, the coupling 276 is covered by the bristles 210, while also distal to the connection joint between the head 206 and shaft 212).
Claims 18-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pannell (US 8533890) in view of Potempa (US20060218752), and in further view of Manning (US 9237799)
Regarding claim 18, all of the limitations recited in claim 16 are rejected by Pannell as modified by Potempa. Modified Pannell further teaches said second tool connector including relatively shiftable clamping components such that the second manner of connection involves releasable frictional interconnection between the second tool connector and second connection element (Please refer to Potempa: Figures 4-7 and Paragraph [0058] disclosing teeth 62 are forced onto an outer surface to ultimately lock in place a member due to high friction forces). 
However, Pannell as currently modified does not explicitly teach that the other connection element is threaded. Specifically, modified Pannell does not explicitly teach said first connector including threading such that the first manner of connection involves threadably interconnecting the first tool connector and first connection element. 
However, previously mentioned Manning teaches thread 61, which may threadably interact with a tool, specifically one that may have a female threading portion. Additionally, Manning teaches that of swivel, release, and release assemblies for interacting with a tool. Please see at least: Column 4, lines 50-52; Column 5, lines 4-6, 14-16, 24-31, 49-57; Column 6, lines 14-23 and 29-33; Column 7, lines 4-19).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further substitute a threaded coupling into the invention of Pannell. This substitution would be recognized as applying a known technique, i.e. a threaded assembly, to improve a similar device in the same way and would yield predictable results with a reasonable expectation of success.
Regarding claim 19, all of the limitations recited in claim 18 are rejected by Pannell as modified by Potempa and Manning. Modified Potempa further teaches said second tool connector including a collet (See Potempa: collet locking assembly having collet 48), said collet including relatively shiftable opposed jaws that define the clamping components (teeth 62), said bore extending through the collet (See Figures 4-11), with the jaws operable to be urged toward each other in frictional engagement with the second connection element (Potempa: See Paragraph [0058] disclosing that the teeth 62 are increasingly forced onto an outer surface to ultimately lock in place a member due to high friction force).
Regarding claim 20, all of the limitations recited in claim 18 are rejected by Pannell as modified by Potempa and Manning. Modified Potempa further teaches said jaws frictionally engaging the first tool connector when the first tool connector is in the distal position (Potempa: See Paragraph [0058] disclosing that the teeth 62 are increasingly forced onto an outer surface to ultimately lock in place a member due to high friction force).
Regarding claim 21, all of the limitations recited in claim 18 are rejected by Pannell as modified by Potempa and Manning. Modified Potempa further teaches said second tool connector including a tubular collar threadably received on the collet and threadable into engagement with the jaws to urge the jaws toward one another (Potempa: please refer to Figures 4 and 5 as well as paragraph [0055]).
Claims 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pannell (US 8533890) in view of Potempa (US20060218752),and Manning (US 9237799), and in further view of Chen (US 8522387).
Regarding claim 22, all of the limitations of the limitations recited in claim 19 are rejected by Pannell as modified by Potempa and Manning. However, modified Pannell does not explicitly teach said second tool connector including a latch device pivotally mounted on one of the jaws, said latch device operable to be removably engaged with the other one of the jaws to urge the jaws toward one another.
	However, from the same or similar field of endeavor, Chen (US 8522387) teaches said second tool connector including a latch device (30c) pivotally mounted on one of the jaws (see Figures 5A, 6A, and 7), said latch device operable to be removably engaged with the other one of the jaws to urge the jaws toward one another (See gap 34 closing due to actuation of the 30c; see at least Column 3, lines 23-30 and 43-51 and 57-66).

One would be motivated to do so not only for design incentives, but one would recognize the locking arm as an alternative type of actuation to urge teeth of a collet together. It also provides a user with an ergonomic operation structure for convenient and effort-saving use (Column 1, lines 52-55). The swiveling also avoids an improper operation so that the defective rate can be reduced for prolonging the service life (Col. 1 lines 56-59).
Claims 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pannell (US 8533890) in view of Potempa (US20060218752) and in further view of Rudnick (US 9364948).
Regarding claim 23, all of the limitations of the limitations recited in claim 16 are rejected by Pannell as modified by Potempa. However, modified Pannell does not explicitly teach said support body being pivotally coupled to the proximal body, said support body and said first and second tool connectors pivoting together relative to proximal body. 
However, from the same or similar field of endeavor, Rudnick (US 9364948) teaches a pivotal coupling (see Column 6, lines 5-15 and 20-23), whereby said support body and said first and second tool connectors pivoting together relative to proximal body (wherein the combination of Rudnick into the invention of modified Pannell teaches this claim limitation; the pivot point is between the support shaft and grasping handle of Pannell).

	One would be motivated to do so in order to rotate and adjust the tool based on the angle needed by the job or desires of the user (see Quiroz US 6301740, Column 1, lines 30-31; see also Rudnick Col. 6, lines 45-50). This modification would be recognized as applying a known technique, i.e. a pivotal coupling feature, to improve a similar device in the same way and would yield predictable results with a reasonable expectation of success.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAKENA S MARKMAN whose telephone number is (469)295-9162.  The examiner can normally be reached on Monday-Thursday 8:00 am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on 571-272-4475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/MAKENA S MARKMAN/Examiner, Art Unit 3723                                                                                                                                                                                                        
/MONICA S CARTER/Supervisory Patent Examiner, Art Unit 3723